Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1978. His last known New York State address was in Albany County.
By petition dated December 3, 1993, the Committee on Professional Standards accuses respondent of converting $11,000 in escrow funds; engaging in fraudulent conduct by using an alias to obtain a drivers license after his license was revoked because of a 1988 DWI conviction; and failing to cooperate with petitioner. Petitioner also requests an order requiring respondent to make monetary restitution in accordance with Judiciary Law § 90 (6-a).
Petitioner now moves for respondent’s suspension pending consideration of the disciplinary charges. Respondent consents to such a suspension. According to an affidavit by respondent’s attorney, respondent has been undergoing substance abuse therapy at the Renaissance Institute in Palm Beach County, Florida, since late July 1993.
We grant petitioner’s motion for an interim suspension of *751respondent pursuant to section 806.4 (f) of this Court’s rules (22 NYCRR 806.4 [f]) (see, e.g., Matter of Murdock, 182 AD2d 915). Based upon substantial admissions in affidavits by respondent and uncontroverted evidence presented by petitioner, we find respondent guilty of professional misconduct immediately threatening the public interest, i.e., conversion of funds entrusted to him and fraudulent impersonation.
We deny without prejudice petitioner’s request for an order directing respondent to make monetary restitution. Judiciary Law § 90 (6-a) authorizes such orders following disciplinary proceedings. The disciplinary proceedings against respondent remain pending.
Cardona, P. J., White, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that petitioner’s motion to suspend respondent from the practice of law, pursuant to section 806.4 (f) of this Court’s rules (22 NYCRR 806.4 [f]), is granted, and it is further ordered that respondent is hereby suspended from the practice of law, effective immediately, and until further order of this Court, and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as an agent, clerk or employee of another; and he hereby is forbidden to appear as attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys, and it is further ordered that petitioner’s motion for an order directing that respondent make monetary restitution is denied without prejudice.